DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 (within element 404) appears to include reference characters and/or other notation that is largely illegible due to font size.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 5 and 15 require that the “object detection module comprises a convolutional neural network”.  However, in the specification where such a network is disclosed in relation to the object detection module ([0031]) it is indicated that the object detection module “implements a Convolutional Neural Network ("CNN").” This is not to say that the module itself actually comprises such a convolutional neural network as is claimed, and if such is the intent, the specification must be amended accordingly.  
Similarly, claim 16 requires that the “object tracking module comprises a Kalman filter”.  However, the specification is found to reference a Kalman filter only at [0029] where it is indicated that the object tracking module tracks objects “with the use of a Kalman filter”.  This is not to say that the module itself actually comprises such a filter as is claimed, and if such is the intent the specification must be amended accordingly.  
The distinctions are significant, as per the claims, the CNN and Kalman filter are part (or all) of the structure of the modules themselves, whereas per the specification, the modules “implement” or “use” such.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object detection module to detect objects” in claim 1, “an object detection module to detect an object” in claim 14, “an object tracking module to track the detected objects” in claim 6 and “an object tracking module to track the object” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  The acronym RFIC should be accompanied by the full text, i.e. radio frequency integrated circuit.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “an object detection module to detect objects” in claim 1, “an object detection module to detect an object” in claim 14, “an object tracking module to track the detected objects” in claim 6 and “an object tracking module to track the object” in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These “modules” (e.g. 316, 320) are illustrated merely as boxes within another “module” (304).  The specification is not found to identify any particular structure(s) to assign to these modules. The scope of what is encompassed by the “modules” is therefore infinite. The most relevant portions of the specification indicate that the “object detection module” “implements a Convolutional Neural Network (CNN)” ([0031]) and the “object tracking module”  tracks objects “with the use of a Kalman filter” ([0029]).  This specification teaching does not indicate that the modules themselves are in fact a CNN and Kalman filter, however, even if taken to be the modules themselves (e.g. as indicated in claims 5, 15, and 16), these appear to be referencing algorithms and do not impose any structural limitation. An algorithm itself is not a structural component of a machine, manufacture, or composition of matter. 
Therefore, claims 1-7 and 14-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally regarding claims 1-7 and 14-20, independent claims 1 and 14 include a “decision network” as an element of the claimed apparatus.  The specification refers to the “decision network” as “a Q-learning network that receives output data from the object detection module in the radar module 502 and determines an action for the beam steering antenna in the radar module 502 to perform.” ([0038]). The scope of the actual structure encompassed by this “network” is indefinite.  No tangible structure comprising the “network” is identified in the specification and none is apparent, rather the “decision network” itself appears to refer to an algorithm for making a decision and not a component that would comprise an apparatus as is claimed. Is the intent instead that the structure of the apparatus includes a processor configured to implement the decision network? Is such disclosed?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As shown above, the following means invoke 35 U.S.C. 112(f) but the disclosure not does not provide adequate structure for performing the function: “an object detection module to detect objects” in claim 1, “an object detection module to detect an object” in claim 14, “an object tracking module to track the detected objects” in claim 6 and “an object tracking module to track the object” in claim 14.
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description.  A mere restatement of the function in the specification without more description of the means that accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazit et al. (2016/0003938).
	Regarding claims 1, 7, 14, and 18, Gazit discloses a radar system (Fig. 2) in an autonomous vehicle ([0021]), comprising: a radar module (103), comprising: at least one beam steering antenna (308/310; [0055]); and an antenna controller (229); and a perception module, comprising; an object detection module (227, note: erroneously illustrated 221 in Fig. 2) to detect objects in a path and surrounding environment of the autonomous vehicle; and a decision network (228) to determine a control action (e.g. steering angle adjustment) for the antenna controller to perform based on the detected objects and a control policy. See especially [0032], [0055], [0065], [0067]. Accordingly, Gazit discloses the corresponding method of claims 8, 10, 11, and 13. Further concerning claims 6 and 14, Gazit additionally discloses an object tracking module (see additionally [0033]-[0035]).
	Regarding claim 4, Gazit discloses a transceiver (220/222) to transmit radar data to the object detection module (note Fig. 3).
Regarding claim 9, Gazit discloses the claimed set of adjustable scan parameters (phase, amplitude, [0027]).
Regarding claim 19, element 228 of Gazit is a “sensor fusion module” ([0065]). 
Regarding claim 20, Gazit discloses the claimed object list and occupancy map ([0051]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claims 1, 8, and 14 above, and further in view of Casse et al. (2016/0011307).
Gazit does not provide details of the antenna elements employed in the beam steering antenna and therefore does not specify that they comprise a meta-structure antenna. Casse discloses an automotive radar including a meta-structure antenna for beam steering ([0014]).  In view of Casse, it would have been obvious to one of ordinary skill in the art to employ a meta-structure antenna as the beam steering antenna of Gazit for conventional advantages of such antennas (e.g. lightweight, low power, Gazit [0007]) with predictable results. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claim 1 above, and further in view of Margomenos et al. (2009/0251362).
Gazit discloses steering angle control for the beam steering antenna (e.g. via phase adjustment, [0055]) but is not found to discuss specific implementation of such adjustment, including the claimed radio frequency integrated circuit. However, such is a conventional approach to circuitry for implementing the control of a beam steering antenna, demonstrated for example in an automotive radar by Margomenos ([0029], Fig. 3).  It would have been obvious to one of ordinary skill in the art to provide the steering angle control of Gazit by means of a radio frequency integrated circuit for conventional advantages such as small size and light weight with predictable results.  
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claims 1 and 14 above, and further in view of Melvin et al. (2018/0082137).
Gazit is not found to detail the object detection and does not specify that the object detection module comprises a convolutional neural network. Melvin discloses an automotive radar and the use of a convolutional neural network for object detection (Abstract).  It would have been obvious to one of ordinary skill in the art to implement the object detection of Gazit using a convolutional neural network in view of the disclosure of Melvin for the conventional advantage of improving detection through learning. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit as applied to claim 14 above, and further in view of Delcheccolo et al. (2002/0147534).
Gazit is not found to specify the use of a Kalman filter for object tracking.  Delcheccolo discloses an automotive radar and tracking targets with the use of a Kalman filter ([0061]).  In view of the teaching of Delcheccolo it would have been obvious to one of ordinary skill in the art to employ a Kalman filter in the object tracking module of Gazit in order to minimize tracking error with predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sibley discloses the use of convolutional neural networks for radar object detection in autonomous vehicles. Parker discloses steering a radar beam to remain focused on a detected object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646